UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1309


LESTER MOODY,

                    Plaintiff - Appellant,

             v.

BALTIMORE CITY DEPARTMENT OF SOCIAL SERVICES,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:16-cv-03706-JFM)


Submitted: June 19, 2017                                          Decided: June 26, 2017


Before SHEDD, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester Moody, Appellant Pro Se. Elise Song Kurlander, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lester Moody appeals the district court’s order granting the Baltimore City

Department of Social Services summary judgment on his claims, brought pursuant to

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2012); Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681 to 1688

(2012); and the Maryland Fair Employment Practices Act, Md. Code Ann., State Gov’t

§ 20-606(a)(1)(i) (West 2014). We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. See Moody v. Baltimore City Dep’t of

Soc. Servs., No. 1:16-cv-03706-JFM (D. Md. Feb. 14, 2017); see also Balas v.

Huntington Ingalls Indus., Inc., 711 F.3d 401, 406 (4th Cir. 2013) (“An employee

seeking redress for discrimination cannot file suit until []he has exhausted the

administrative process.”); Resource Banksources Corp. v. St. Paul Mercury Inc. Co., 407
F.3d 631, 638 (4th Cir. 2005) (“[A] party opposing a properly supported motion for

summary judgment may not rest upon . . . mere allegations or denials . . ., but must set

forth specific facts showing that there is a genuine issue for trial.” (internal quotation

marks omitted)). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                            2